DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “the method comprising forming the heterostructure by:” in lines 2-3 is suggested to be changed to “the method comprising: forming the heterostructure by:” for clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the text “the method comprising forming the heterostructure by:” in lines 2-3 is suggested to be changed to “the method comprising: forming the heterostructure by:” for clarity.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the numbers in the chemical formulas should be in subscript.  Appropriate correction is required

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ouassou (Ouassou et al., Electric control of superconducting transition through a spin-orbit coupled interface, Sci Rep 6, 29312 (2016)) in view of Benyahia (Benyahia et al., Molecular beam epitaxial growth and characterization of InAs layers on GaAs (001) substrate, Opt Quant Electron (2016) 48:428), Goschew (Goschew et al., Epitaxial growth of EuS on InAs(100) and InP(100), Thin Solid Films 625 (2017) 106–110), Tufts (Tufts University, Tufts Epitaxial Core Facility, 2018) and DePuydt (US 5,879,962).
Regarding claim 1, Ouassou discloses, in FIG. 1 and in related text, a method of fabricating a quantum or spintronic device comprising a wafer including at least one heterostructure of semiconductor and ferromagnetic insulator, the method comprising 
forming the heterostructure by: 
forming a portion of the semiconductor (InAs) over a substrate (GaAs), and 
growing a coating of the ferromagnetic insulator (EuO) on the semiconductor, 
wherein the semiconductor comprises InAs (see Ouassou, pages 1-3).
Ouassou discloses forming a portion of the semiconductor InAs. 
Ouassou does not explicitly disclose forming a portion of the semiconductor in a first vacuum chamber.
Benyahia teaches forming InAs layers with molecular beam epitaxy (see Benyahia, 2 Experiment). Since molecular beam epitaxy is performed in a vacuum chamber (see, for example, Wikipedia - Molecular-beam epitaxy, archived 09 April 2017), Benyahia teaches forming a portion of the semiconductor in a first vacuum chamber.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou to include forming a portion of the semiconductor in a first vacuum chamber, as taught by Benyahia, in order to form high quality InAs layer (see Benyahia, 4 Conclusions).
Ouassou discloses growing a coating of ferromagnetic insulator EuO. Ouassou does not explicitly disclose growing a coating of the ferromagnetic insulator by epitaxy in a second vacuum chamber, wherein the ferromagnetic insulator comprises EuS.
Goschew teaches EuS and EuO both exhibit a spin-orbit splitting of the 5d conduction band. Goschew teaches growing EuS film in a molecular-beam epitaxy system in a vacuum (1x10-9 mbar) (see Goschew, 1. Introduction; 2. Experimental). Thus Goschew teaches growing a coating of the ferromagnetic insulator by epitaxy in a second vacuum chamber, wherein the ferromagnetic insulator comprises EuS.
Ouassou and Goschew are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of Goschew because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou to include growing a coating of the ferromagnetic insulator by epitaxy in a second vacuum chamber, wherein the 
Ouassou, Benyahia and Goschew do not explicitly disclose or teach wherein the method comprises moving the wafer from the first vacuum chamber to the second vacuum chamber without breaking vacuum between the forming of the semiconductor and the ferromagnetic insulator.
Tufts teaches transferring samples between two molecular beam epitaxy ultra high vacuum chambers in vacuo (see Tufts). Thus Tufts together with Ouassou, Benyahia and Goschew teaches wherein the method comprises moving the wafer from the first vacuum chamber to the second vacuum chamber without breaking vacuum between the forming of the semiconductor and the ferromagnetic insulator.
Ouassou and Tufts are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of Tufts because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ouassou as already modified by Benyahia and Goschew, to include wherein the method comprises moving the wafer from the first vacuum chamber to the second vacuum chamber without breaking vacuum between the forming of the semiconductor and the ferromagnetic insulator, as taught by Tufts, in order to fabricate wide variety of heterostructures. 

DePuydt teaches a second vacuum chamber (52) connected to the first vacuum chamber (54) by a vacuum tunnel (56) (see DePuydt, FIG. 2, column 3, line 62 to column 4, line 6).
Ouassou and DePuydt are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of DePuydt because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou as already modified by Tufts to include a second vacuum chamber connected to the first vacuum chamber by a vacuum tunnel, because it is use of known technique to improve similar devices (methods, or products) in the same way (in-vacuo transferring). See MPEP § 2143.
Regarding claim 2, Ouassou in view of Benyahia, Goschew, Tufts and DePuydt teaches the method of claim 1.
Benyahia teaches wherein the forming of the semiconductor (InAs) is by epitaxy (molecular beam epitaxy) (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 3, Ouassou in view of Benyahia, Goschew, Tufts and DePuydt teaches the method of claim 1.

Regarding claim 4, Ouassou in view of Benyahia, Goschew, Tufts and DePuydt teaches the method of claim 3.
Ouassou discloses wherein at least some of the coating of superconductor (S) is formed on at least part of the ferromagnetic insulator (FI) (see Ouassou, FIG. 1).
Goschew teaches the EuS (ferromagnetic insulator) (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Ouassou in view of Benyahia, Goschew, Tufts and DePuydt teaches the method of claim 1.
Goschew teaches wherein the semiconductor InAs forms a direct interface with the ferromagnetic insulator EuS without an intermediate layer of In-S (see Goschew, 2. Experimental: EuS is formed directly on InAs surface using molecular beam epitaxy), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 9, Ouassou in view of Benyahia, Goschew, Tufts and DePuydt teaches the method of claim 1.
Ouassou discloses wherein the device comprises a spintronic device, wherein the heterostructure is arranged to form at least part of at least one spin transistor, spin- based storage element or spin-based sensing element (see Ouassou, FIG. 1, pages 1-2, gate voltage of the transistor is used to switch on and off).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ouassou in view of Benyahia, Goschew, Tufts and DePuydt, and further in view of Hao (Hao et al., Thin-Film Superconductor in an Exchange Field, Phys. Rev. Lett. 67, 1342, 1991).
Regarding claim 5, Ouassou in view of Benyahia, Goschew, Tufts and DePuydt teaches the method of claim 3.
Ouassou discloses wherein the superconductor comprises Nb (see Ouassou, page 3).
Ouassou does not explicitly disclose wherein the superconductor comprises Al.
Hao teaches a ferromagnetic insulator / superconductor heterostructure of EuS/Al (see Hao, page 1342). Goschew already taught the ferromagnetic insulator is EuS (see discussion on claim 1 above). Thus Hao teaches wherein the superconductor comprises Al.
Ouassou and Hao are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of Hao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ouassou to include wherein the superconductor comprises Al, as taught by Hao, to provide a large effective internal field and give rise to extra Zeeman splitting in the superconducting quasiparticle density of states (see Hao, Abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ouassou in view of Benyahia, Goschew, Tufts and DePuydt, and further in view of Yoshii (Yoshii et .
Regarding claim 6, Ouassou in view of Benyahia, Goschew, Tufts and DePuydt teaches the method of claim 3.
Ouassou discloses the superconductor is Nb (see Ouassou, page 3).
Ouassou does not explicitly disclose wherein the forming of the superconductor is by epitaxy.
Yoshii teaches forming superconducting Nb films by molecular beam epitaxy (see Yoshii, Abstract). Thus Yoshii teaches wherein the forming of the superconductor is by epitaxy.
Ouassou and Yoshii are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of Yoshii because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou to include wherein the forming of the superconductor is by epitaxy, as taught by Yoshii, in order to form high crystallinity of the grown films (see Yoshii, IV. CONCLUSION).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ouassou in view of Benyahia, Goschew, Tufts and DePuydt, and further in view of Barkeshli (US 2017/014128).
Regarding claim 8, Ouassou in view of Benyahia, Goschew, Tufts and DePuydt teaches the method of claim 1.

Goschew teaches growing the EuS (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Ouassou does not explicitly disclose wherein the device comprises a topological computing device, and the method comprises forming a plurality of the heterostructures, thereby forming a network of semiconductor-superconductor nanowires.
Barkeshli teaches wherein the device comprises a topological computing device, and the method comprises forming a plurality of the heterostructures (420, 422, 424, 426), thereby forming a network of semiconductor-superconductor nanowires (see Barkeshli, FIG. 4, [0004], [0049]).
Ouassou and Barkeshli are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of Barkeshli because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou to include wherein the device comprises a topological computing device, and the method comprises forming a .
Claims 10-11, 13-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouassou (Ouassou et al., Electric control of superconducting transition through a spin-orbit coupled interface, Sci Rep 6, 29312 (2016)) in view of Benyahia (Benyahia et al., Molecular beam epitaxial growth and characterization of InAs layers on GaAs (001) substrate, Opt Quant Electron (2016) 48:428), Schmehl (Schmehl et al., Epitaxial integration of the highly spin-polarized ferromagnetic semiconductor EuO with silicon and GaN, Nature Mater 6, 882–887 (2007)) and Tufts (Tufts University, Tufts Epitaxial Core Facility, 2018).
Regarding claim 10, Ouassou discloses, in FIG. 1 and in related text, a method of fabricating a quantum or spintronic device comprising a wafer including at least one heterostructure of semiconductor and ferromagnetic insulator, the method comprising 
forming the heterostructure by: 
forming a portion of the semiconductor (InAs) over a substrate, and 
growing a coating of the ferromagnetic insulator (EuO) on the semiconductor (see Ouassou, pages 1-3). 
Ouassou does not explicitly disclose
forming a portion of the semiconductor in at least one vacuum chamber.
Benyahia teaches forming InAs layers with molecular beam epitaxy (see Benyahia, 2 Experiment). Since molecular beam epitaxy is performed in a vacuum chamber (see, for example, Wikipedia - Molecular-beam epitaxy, archived 09 April 
Ouassou and Benyahia are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of Benyahia because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou to include forming a portion of the semiconductor in at least one vacuum chamber, as taught by Benyahia, in order to form high quality InAs layer (see Benyahia, 4 Conclusions).
Ouassou does not explicitly disclose growing a coating of the ferromagnetic insulator by epitaxy in the at least one vacuum chamber.
Schmehl teaches forming EuO film by molecular-beam epitaxy (see Schmehl, page 885). Since molecular beam epitaxy is performed in a vacuum chamber (see, for example, Wikipedia - Molecular-beam epitaxy, archived 09 April 2017), Schmehl teaches growing a coating of the ferromagnetic insulator by epitaxy in the at least one vacuum chamber.
Ouassou and Schmehl are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of Schmehl because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou to include growing a coating of 
Benyahia teaches forming of the portion of the semiconductor (InAs film) in a first vacuum chamber (see Benyahia, 2 Experiment: a solid source RIBER COMPACT 21 DZ molecular beam epitaxy system). Schmehl teaches growing the coating of the ferromagnetic insulator (EuO film) in a second vacuum chamber (see Schmehl, page 885: a reactive molecular-beam epitaxy system). Benyahia and Schmehl do not explicitly teach wherein the forming of the portion of the semiconductor and the growing the coating of the ferromagnetic insulator are performed without breaking vacuum.
Tufts teaches transferring samples between two molecular beam epitaxy ultra high vacuum chambers in vacuo (see Tufts). Thus Tufts together with Ouassou, Benyahia and Schmehl teaches wherein the forming of the portion of the semiconductor and the growing the coating of the ferromagnetic insulator are performed without breaking vacuum.
Ouassou and Tufts are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of Tufts because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou as already modified by Benyahia and Schmehl to include wherein the forming of the portion of the semiconductor and the growing the coating of the ferromagnetic insulator are performed without breaking vacuum, as taught by Tufts, in order to fabricate wide variety of heterostructures.
Regarding claim 11, Ouassou in view of Benyahia, Schmehl and Tufts teaches the method of claim 10.
Benyahia teaches wherein the forming of the semiconductor (InAs) is by epitaxy (molecular beam epitaxy, see discussion on claim 10 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 10.
Regarding claim 13, Ouassou in view of Benyahia, Schmehl and Tufts teaches the method of claim 10.
Ouassou discloses wherein the ferromagnetic insulator (EuO) comprises EuO, Y3Fe5012/Bi3Fe5012, YFeO3, Fe2O3, Fe304, GdN, Sr2CrReO6, CrBr3/CrI3, YTiO3 or combinations thereof (see Ouassou, page 3).
Regarding claim 14, Ouassou in view of Benyahia, Schmehl and Tufts teaches the method of claim 10.
Benyahia and Schmehl teaches wherein the at least one vacuum chamber comprises a first vacuum chamber and a second vacuum chamber and the forming of the portion of the semiconductor over the substrate is performed in the first vacuum chamber and the growing the coating of the ferromagnetic insulator on the semiconductor by epitaxy is performed in the second vacuum chamber (see discussion on claim 10 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 10.
Regarding claim 16, Ouassou in view of Benyahia, Schmehl and Tufts teaches the method of claim 10.

Regarding claim 20, Ouassou in view of Benyahia, Schmehl and Tufts teaches the method of claim 10.
Ouassou discloses wherein the device comprises a spintronic device, wherein the heterostructure is arranged to form at least part of at least one spin transistor, spin-based storage element or spin-based sensing element (see Ouassou, FIG. 1, pages 1-2, gate voltage of the transistor is used to switch on and off).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ouassou in view of Benyahia, Schmehl and Tufts, and further in view of DePuydt (US 5,879,962).
Regarding claim 15, Ouassou in view of Benyahia, Schmehl and Tufts teaches the method of claim 14. 
Tufts teaches transferring samples between two molecular beam epitaxy ultra high vacuum chambers (the first vacuum chamber and the second vacuum chamber) in vacuo (see Tufts and discussion on claim 10 above).
Tufts does not explicitly teach wherein the first vacuum chamber and the second vacuum chamber are connected by a vacuum tunnel.
DePuydt teaches wherein the first vacuum chamber (52) and the second vacuum chamber (54) are connected by a vacuum tunnel (56) (see DePuydt, FIG. 2, column 3, line 62 to column 4, line 6).
Ouassou and DePuydt are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou as already modified by Tufts to include wherein the first vacuum chamber and the second vacuum chamber are connected by a vacuum tunnel, because it is use of known technique to improve similar devices (methods, or products) in the same way (in-vacuo transferring). See MPEP § 2143.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ouassou in view of Benyahia, Schmehl and Tufts, and further in view of Goschew (Goschew et al., Epitaxial growth of EuS on InAs(100) and InP(100), Thin Solid Films 625 (2017), 106-110).
Regarding claim 17, Ouassou in view of Benyahia, Schmehl and Tufts teaches the method of claim 10.
Ouassou discloses wherein the semiconductor comprises InAs and the ferromagnetic insulator comprises EuO (see discussion on claim 10 above).
Ouassou does not explicitly discloses wherein the ferromagnetic insulator comprises EuS.
Goschew teaches EuS and EuO both exhibit a spin-orbit splitting of the 5d conduction band. (see Goschew, 1. Introduction). Thus Goschew teaches wherein the ferromagnetic insulator comprises EuS.
Ouassou and Goschew are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou to include wherein the ferromagnetic insulator comprises EuS, as taught by Goschew, because it is simple substitution of one known element for another (EuS for EuO) to obtain predictable results (as for spin filtering application) (see Goschew, 1. Introduction; MPEP § 2143).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ouassou in view of Benyahia, Schmehl and Tufts, and further in view of Goschew, and still further in view of Barkeshli (US 2017/014128).
Regarding claim 18, Ouassou in view of Benyahia, Schmehl and Tufts, and further in view of Goschew teaches the method of claim 17.
Ouassou discloses wherein: the portions of semiconductor comprise lengths of semiconductor each forming a core of a respective nanowire, the growing of the ferromagnetic insulator comprises growing the EuO on the InAs at least part way around the core along the length of each core, and the method further comprises forming a coating of superconductor at least part way around the heterostructure along the length of each core (see Ouassou, FIG. 1, pages 1-2).
Goschew teaches growing the EuS (see discussion on claim 17 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 17.

Barkeshli teaches wherein the device comprises a topological computing device, and the method comprises forming a plurality of the heterostructures (420, 422, 424, 426), thereby forming a network of semiconductor-superconductor nanowires (see Barkeshli, FIG. 4, [0004], [0049]).
Ouassou and Barkeshli are analogous art because they both are directed to heterostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ouassou with the features of Barkeshli because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ouassou to include wherein the device comprises a topological computing device, and the method comprises forming a plurality of the heterostructures, thereby forming a network of semiconductor-superconductor nanowires, as taught by Barkeshli, in order to implement universal topological quantum computing (see Barkeshli, [0003]).
Regarding claim 19, Ouassou in view of Benyahia, Schmehl and Tufts, and further in view of Goschew, and still further in view of Barkeshli teaches the method of claim 18.
Goschew teaches wherein the semiconductor InAs forms a direct interface with the ferromagnetic insulator EuS without an intermediate layer of In-S (see Goschew, 2. Experimental: EuS is formed directly on InAs surface using molecular beam epitaxy), .

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records, individually or in combination, do not disclose nor teach “wherein the semiconductor comprises GaSb” in combination with other limitations as recited in claim 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record, Kuroda (US 5,837,565), shows that InAs has greater than six times higher electron mobility than GaSb; (GaIn)As is more advantageous than Ga(AsSb) in confining two-dimensional electron gas (see Kuroda, column 5, lines 6-18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811